UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-7179



CHARLES BENNIE HUNT,

                                                 Plaintiff - Appellant,

          versus


STATE OF NORTH CAROLINA; MICHAEL EASLEY,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-98-9-H-5)


Submitted:   October 8, 1998                 Decided:   October 28, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Bennie Hunt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Bennie Hunt appeals the district court’s order denying

his motion for relief from judgment or in the alternative, motion

for transfer of action. Our review of the record and the district

court’s opinion discloses that this appeal is without merit. Ac-

cordingly, we deny Hunt’s motion to proceed on appeal in forma

pauperis and dismiss the appeal on the reasoning of the district

court. Hunt v. North Carolina, No. CA-98-9-H-5 (E.D.N.C. July 7,

1998). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                2